IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0131
                             Filed October 25, 2017

SHI DUPREE ROMANTIC MORRIS-AGAN,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Gregory W.

Steensland, Judge.



      Appeal from the denial of an application for postconviction relief filed

pursuant to Iowa Code chapter 822 (2016). AFFIRMED.



      Marti D. Nerenstone, Council Bluffs, for appellant.

      Thomas J. Miller, Attorney General, and Kelli A. Huser, Assistant Attorney

General, for appellee.



      Considered by Danilson, C.J., and Tabor and McDonald, JJ.
                                        2


MCDONALD, Judge.

      Shi Dupree Romantic Morris-Agan was convicted of twenty violations of a

no-contact order, in violation of Iowa Code section 664A.7 (2015). The district

court sentenced Morris-Agan to ten days of incarceration for each of the twenty

counts, to be served consecutively. Morris-Agan did not file a direct appeal.

Instead he filed an application for postconviction relief, which the district court

denied. Morris-Agan timely filed this appeal.

      Morris-Agan is not entitled to relief. He challenges the sentencing court’s

imposition of consecutive sentences. However, Morris-Agan has discharged his

sentences. His claim is moot. See Lane v. Williams, 455 U.S. 624, 631 (1982)

(“Since respondents elected only to attack their sentences, and since those

sentences expired during the course of these proceedings, this case is moot.”);

Rarey v. State, 616 N.W.2d 531, 532 (Iowa 2000) (finding that a challenge to a

prison disciplinary action was rendered moot by absolute discharge of prison

sentence); State v. Wilson, 234 N.W.2d 140, 141 (Iowa 1975) (finding challenge

to propriety of work release revocation moot since defendant completed his one-

year jail term and was released); State v. Johnson, No. 16-0976, 2017 WL
2684342, at *3 (Iowa Ct. App. June 21, 2017) (“Because Johnson has

discharged his sentence, his appeal is moot”); Cordova v. State, No. 10-1458,

2013 WL 988898, at *3 (Iowa Ct. App. Mar. 13, 2013) (holding that even if district

court lacked authority to order defendant to complete assaultive behavior class,

defendant’s discharge of sentence rendered the challenge moot); State v.

Ennenga, No. 10-1490, 2011 WL 3480963, at *3 (Iowa Ct. App. Aug. 10, 2011)
                                         3


(expiration of prison term rendered challenge to illegal sentence moot).         No

exception to the mootness doctrine is applicable here.

       Morris-Agan raises several challenges to the postconviction court’s

procedure in disposing of his claims. These procedural challenges do not entitle

Morris-Agan to any relief. First, as noted above, Morris-Agan’s substantive claim

is moot. Second, it is Morris-Agan’s burden to establish error in the district court

proceeding, but he has not provided any record to support his claims of error.

There is no transcript of the hearing on Morris-Agan’s application from

postconviction relief, and Morris-Agan failed to prepare a statement of the

proceedings to create a record on appeal. See Iowa R. App. P. 6.806 (providing

for the creation of the statement of proceedings where a transcript is

unavailable). From what we can glean from the record, the district court correctly

denied Morris-Agan’s claims as moot or barred for not being raised on direct

appeal, including Morris-Agan’s claim related to speedy indictment, which is

presented as a direct claim and not as a claim of ineffective assistance of

counsel. Morris-Agan has thus not established an entitlement to relief.

       We have considered all of the parties’ respective arguments, including

Morris-Agan’s pro se arguments, whether or not set forth in full herein. We affirm

the judgment of the district court without further opinion.      See Iowa Ct. R.

21.26(1)(a), (e).

       AFFIRMED.